Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 2, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits because he voluntarily left his employment. Claimant, a clerk, worked for the United States Postal Service from November 26, 1973 until December 10, 1974. Several charges were preferred against the claimant, including a final one that he made verbal threats against his supervisor. The matter came on for a grievance hearing, but before the grievance could be resolved the claimant resigned. Claimant alleges that he was going to be fired anyway, but admits that he was not specifically asked to resign. A resignation while charges are pending has been held to be a voluntary leaving of employment without good cause (Matter of Owens [Levine], 46 AD2d 1013). Ordinarily the determination of what constitutes good cause for leaving employment is a question of fact, the resolution of which is within the sole province of the board (Matter of Rubinstein [Catherwood], 33 AD2d 950). On this record, the board’s decision is supported by substantial evidence and should not be disturbed. Decision affirmed, without costs. Greenblott, J. P., Sweeney, Main, Larkin and Reynolds, JJ., concur.